EXHIBIT 10.01
 
PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD


PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below.  The Restricted Stock Units have been granted
under the PG&E Corporation 2014 Long-Term Incentive Plan, as amended (the
"LTIP").  The terms and conditions of the Restricted Stock Units are set forth
in this cover sheet and in the attached Restricted Stock Unit Agreement (the
"Agreement").
Date of Grant: May 5, 2017
Name of Recipient: <First_Name> <Last_Name>
Recipient's Participant ID: <Emp_Id>
Number of Restricted Stock Units: <shares_awarded>


Retirement Category:1 <User Defined Fin 4>  (Retirement-I or Retirement-II) 


By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Restricted Stock Units dated March 1,
2017.
If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 30 calendar days of the date of this award at
ATTN: LTIP Administrator, Pacific Gas and Electric Company, 245 Market Street,
N2T, San Francisco, 94105.


Attachment



--------------------------------------------------------------------------------

1
Your "Retirement Category" will determine how "Retirement" is defined for
purposes of this award of Performance Shares, and which Retirement provisions of
the Agreement will apply to this award.






--------------------------------------------------------------------------------

PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
The LTIP and Other Agreements
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP.  Any prior agreements, commitments, or negotiations are superseded.  In
the event of any conflict or inconsistency between the provisions of this
Agreement and the LTIP, the LTIP will govern.  Capitalized terms that are not
defined in this Agreement are defined in the LTIP.  In the event of any conflict
between the provisions of this Agreement and the PG&E Corporation 2012 Officer
Severance Policy, this Agreement will govern. For purposes of this Agreement,
employment with PG&E Corporation means employment with any member of the
Participating Company Group.
 
Grant of Restricted Stock Units
PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement.  The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.
 
Vesting of Restricted Stock Units
As long as you remain employed with PG&E Corporation, the total number of
Restricted Stock Units originally subject to this Agreement, as shown on the
cover sheet, will vest in accordance with the below vesting schedule (the
"Normal Vesting Schedule").
 
          March 1, 2018 – one-third of the Restricted Stock Units
          March 1, 2019 – one-third of the Restricted Stock Units
          March 2, 2020 – one-third of the Restricted Stock Units
 
The amounts payable upon each vesting date are hereby designated separate
payments for purposes of Code Section 409A.  Except as described below, all
Restricted Stock Units subject to this Agreement which have not vested upon
termination of your employment will then be cancelled. As set forth below, the
Restricted Stock Units may vest earlier upon the occurrence of certain events.
 
Dividends
Restricted Stock Units will accrue Dividend Equivalents corresponding to each
time that cash dividends are paid with respect to PG&E Corporation common stock
having a record date between March 1, 2017 and the date on which the Restricted
Stock Units are settled.  Such Dividend Equivalents will be converted into cash
and paid, if at all, upon settlement of the underlying Restricted Stock Units.
 
Settlement
Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock, subject to the satisfaction of Withholding Taxes,
as described below.  PG&E Corporation will issue shares as soon as practicable
after the Restricted Stock Units vest in accordance with the Normal Vesting
Schedule (but not later than sixty (60) days after the applicable vesting date);
provided, however, that such issuance will, if earlier, be made with respect to
all of your outstanding vested Restricted Stock Units (after giving effect to
the vesting provisions described below) as soon as practicable after (but not
later than sixty (60) days after) the earliest to occur of your (1) Disability
(as defined under Code Section 409A), (2) death, or (3) "separation from
service," within the meaning of Code Section 409A within 2 years following a
Change in Control.
 
Voluntary Termination
In the event of your voluntary termination (other than Retirement), all unvested
Restricted Stock Units will be cancelled on the date of termination.
 
Retirement - I2
In the event of your Retirement, unvested Restricted Stock Units will continue
to vest and be settled pursuant to the Normal Vesting Schedule (without regard
to the requirement that you be employed), subject to the earlier settlement
provisions of this Agreement; provided, however that in the event of your
Retirement within 2 years following a Change in Control, all of your Restricted
Stock Units will vest and be settled as soon as practicable after (but not later
than sixty (60) days after) the date of such Retirement.  Your termination of
employment will be considered Retirement if you are age 55 or older on the date
of Retirement and if you were employed by PG&E Corporation for at least five
consecutive years ending on the date of termination of your employment.
 
Retirement - II3
In the event of your Retirement, any unvested Restricted Stock Units that would
have vested within the 12 months following such Retirement had your employment
continued will continue to vest and be settled pursuant to the Normal Vesting
Schedule (without regard to the requirement that you be employed), subject to
the earlier settlement provisions of this Agreement; provided, however, that in
the event of your Retirement within 2 years following a Change in Control, those
Restricted Stock Units that would have vested within 12 months following such
Retirement will be vested and settled as soon as practicable after (but not
later than 60 days after) the date of such Retirement.  All other unvested
Restricted Stock Units will be cancelled.  Your termination of employment will
be considered Retirement if you are age 55 or older on the date of Retirement
and if you were employed by PG&E Corporation for at least eight consecutive
years ending on the date of termination of your employment.
 
Termination for Cause
If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause, all unvested Restricted Stock Units will be cancelled on
the date of termination.  In general, termination for "cause" means termination
of employment because of dishonesty, a criminal offense, or violation of a work
rule, and will be determined by and in the sole discretion of PG&E Corporation. 
For the avoidance of doubt, you will not be eligible to retire if your
employment is being or is terminated for cause.
 
Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause or Retirement, any unvested Restricted Stock Units that would
have vested within the 12 months following such termination had your employment
continued will continue to vest and be settled pursuant to the Normal Vesting
Schedule (without regard to the requirement that you be employed), subject to
the earlier settlement provisions of this Agreement.  All other unvested
Restricted Stock Units will be cancelled unless your termination of employment
was in connection with a Change in Control as provided below.
 
Death/Disability
In the event of your death or Disability while you are employed, all of your
Restricted Stock Units will vest and be settled as soon as practicable after
(but not later than sixty (60) days after) the date of such event.  If your
death or Disability occurs following the termination of your employment and your
Restricted Stock Units are then outstanding under the terms hereof, then all of
your vested Restricted Stock Units plus any Restricted Stock Units that would
have otherwise vested during any continued vesting period hereunder will be
settled as soon as practicable after (but not later than sixty (60) days after)
the date of your death or Disability.
 
Termination Due to Disposition of Subsidiary
If your employment is terminated (other than for cause, your voluntary
termination, or your Retirement) (1) by reason of a divestiture or change in
control of a subsidiary of PG&E Corporation, which divestiture or change in
control results in such subsidiary no longer qualifying as a subsidiary
corporation under Section 424(f) of the Internal Revenue Code of 1986, as
amended (the "Code"), or (2) coincident with the sale of all or substantially
all of the assets of a subsidiary of PG&E Corporation, then your Restricted
Stock Units will vest and be settled in the same manner as for a "Termination
other than for Cause" described above.
 
Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the "Acquiror"), may, without your consent, either assume or continue
PG&E Corporation's rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Restricted Stock Units
subject to this Agreement.
 
If the Restricted Stock Units are neither assumed nor continued by the Acquiror
or if the Acquiror does not provide a substantially equivalent award in
substitution for the Restricted Stock Units, all of your unvested Restricted
Stock Units will vest immediately preceding and contingent on, the Change in
Control and be settled in accordance with the Normal Vesting Schedule, subject
to the earlier settlement provisions of this Agreement.
 
Termination In Connection with a Change in Control
If you separate from service (other than termination for cause, your voluntary
termination, or your Retirement) in connection with a Change in Control within
three months before the Change in Control occurs, all of your outstanding
Restricted Stock Units (including Restricted Stock Units that you would have
otherwise forfeited after the end of the continued vesting period) will vest on
the date of the Change in Control and will be settled in accordance with the
Normal Vesting Schedule (without regard to the requirement that you be employed)
subject to the earlier settlement provisions of this Agreement.
 
In the event of such a separation in connection with a Change in Control within
two years following the Change in Control, your Restricted Stock Units (to the
extent they did not previously vest upon, for example, failure of the Acquiror
to assume or continue this award) will vest on the date of such separation and
will be settled as soon as practicable after (but not later than sixty (60) days
after) the date of such separation.  PG&E Corporation has the sole discretion to
determine whether termination of your employment was made in connection with a
Change in Control.
 
Delay
PG&E Corporation will delay the issuance of any shares of common stock to the
extent it is necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain "key employees" of certain publicly-traded
companies); in such event, any shares of common stock to which you would
otherwise be entitled during the six (6) month period following the date of your
"separation from service" under Section 409A (or shorter period ending on the
date of your death following such separation) will instead be issued on the
first business day following the expiration of the applicable delay period.
 
Withholding Taxes
The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Restricted Stock Units will be reduced by
a number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Restricted Stock Units determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax ("Withholding Taxes").  If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.
 
Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed.  If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment.  See above under
"Voluntary Termination."
 
Notwithstanding the foregoing, if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then you will be deemed to have had a "separation from
service" for purposes of any Restricted Stock Units that are settled hereunder
upon such separation.  To the extent an authorized leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least six (6) months
and such impairment causes you to be unable to perform the duties of your
position of employment or any substantially similar position of employment, the
six (6) month period in the prior sentence will be twenty-nine (29) months.
 
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
 
Voting and Other Rights
You will not have voting rights with respect to the Restricted Stock Units until
the date the underlying shares are issued (as evidenced by appropriate entry on
the books of PG&E Corporation or its duly authorized transfer agent).
 
No Retention Rights
This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation.  Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.
 
Recoupment of Awards
Awards are subject to recoupment in accordance with any applicable law and any
recoupment policy adopted by the Corporation from time to time.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California.






--------------------------------------------------------------------------------

2 "Retirement –I" provisions apply to any recipients who are in a director level
or higher position on the Date of Grant and who received an LTIP award prior to
2017.
3 "Retirement – II" provisions apply to all other recipients.
